DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement mailed to applicant on 4/21/2021, applicant has made an election of Invention I in the reply filed on 5/4/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As a result of applicant’s election, claims 1-10 and 15 are examined in the present office action, and claims 11-14 and 16-20 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 11-14 and 16-20 will be rejoined if the linking claim 1 is later found as an allowable claim. 
Information Disclosure Statement
The information disclosure statement, hereafter, IDS, filed on 2/2/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
A) The reference labeled as “First Office action; China National Intellectual Property Administration, issued 2021-01-06” has not been considered and has been lined-through as 
B) It is noted that while the US Publication No. 20060140462, and each of the foreign reference Nos. CN 1100095079 and CN 108169887 listed in the mentioned IDS has been considered but each has been lined-through because each was listed in the IDS filed by applicant on 3/3/2020. Applicant should note that duplication of a reference needs to be lined-through to prevent any reference from being printed twice on the face of the patent should the present application pass to issue.
Drawings
The drawings contain six sheets of figures 1-6 were received on 5/17/2019.  These drawings are objected by the examiner for the following reason(s).
6.	The drawings are objected to because of the following reasons.  
The lines defined/surround the boxed as shown in figs. 5 and 6 are incomplete. In particular, in fig. 5, the line on the right side of the box contained terms “Results output” is missing (see the similar box in fig. 6), and in fig. 6, the line on the right side of the box contained terms “Switch on … SLM2” is missing (see the similar box in fig. 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed feature must be shown or the feature canceled from the claim. No new matter should be entered.
The feature related to “a support for positioning the object” as recited in claim 15. See present specification in page 4, lines 24-25.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Specification
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The disclosure is objected to because of the following informalities: The brief descriptions of figures 3-6 as provided in pages 3-4 are confusing. In particular, while the brief description of fig. 3 uses the terms thereof “illumination and spatial filtering patterns”; however, the brief description of fig. 4 uses the terms thereof “illumination or spatial filtering patterns” (examiner’s emphasis). It is also noted that the brief description of fig. 5 is referred to fig. 3; however, the brief description of fig. 5 uses the terms thereof “illumination or spatial filtering patterns”. Correction or explanation about the terms “and” and “or” in the brief descriptions of figs. 3-6 are required.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the optical component(s)/system for forming a reflected light beam carrying image information of one or more projected parts of the object.
Applicant is respectfully invited to review the present specification, in particular, pages 5-9, and fig. 1 in which the disclosure discloses a first light modulator (12) which modulates a light pattern (i) provided from a light source system (2, 30) into a spatially modulated light pattern (ii). The first optical system (40) disposed between the first light modulator (12) and the object (5) is understood as the system for guiding/focusing light pattern (ii) onto the object (5) and then for forming reflected light pattern (iii) and guiding such pattern onto the second light modulator (22). 
With the description/teaching provided in the specification and shown in fig. 1 then the first light modulator is not the one to form a reflected light beam carrying image information of one or more projected parts of the object.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claims 1-10 and 15, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saggau et al (US Patent No. 7,706,584).
Saggau et al discloses a high speed confocal microscope. The confocal microscope as described in columns 2-6 and shown in figs. 1-3 comprises the following features:
a) a first light modulator (20) for providing a spatially modulated light beam (16, 17) arranged to project on one or more parts (35) of a specimen (30) and to form a reflected light beam (25) carrying image information of the one or more projected parts of the object; 

c) a central processing unit (40) for controlling the operations of the first and second light modulators (20, 60) in a synchronized manner such that the spatial filtering of the second light modulator varies in concert with variations in the spatial modulation of the first light modulator, see particular, in column 4 (lines 5 -13 and lines 48-67).
Regarding to the features related to the first light modulator is adapted to provide the spatially modulated light beam in one or more variable illumination patterns, the second light modulator is adapted to spatially filter the reflected light beam in one or more variable filtering patterns and operations of the first light modulator and the second light modulator is synchronized such that the one or more filtering patterns of the second light modulator are variable in concert with variations of the one or more illumination patterns of the first light modulator as recited in present clams 2-4, such features are read in column 4 in which the site-of-interest (35) comprises a numerous sites-of-interest which are selected and scanned sequentially by operation of the first light modulator (20) and the operation of the second light modulator (60)  in concert with variations of the one or more illumination patterns of the first light modulator under the control of the central processing unit (40), see column 4.
Regarding to the feature related to the first light modulator and the second light modulator are electronically controlled and synchronized as recited in present claim 5, such features are disclosed in 4-6 and fig. 3, for example.

Regarding to the feature related to a light source adapted to emit light of continuous spectrum of wavelengths which light is modulated by the first light modulator in forming the spatially modulated light beam as recited in present claims 7-8, such features are disclosed in column 3 and shown in fig.  1 which shows the microscope (5) comprises a laser (10) for emitting light (15) of a continuous spectrum of wavelengths. 
Regarding to the features related to one or more variable illumination patterns provided by the first light modulator comprise one or more of point-illumination patterns, line-illumination patterns and/or area-illumination patterns as recited in present claims 9-10, such features are disclosed in columns 1-2.
Regarding to the feature related to a support for positioning the object as recited in present claim 15, such feature is inherently read from the microscope provided by Saggau et al because any microscope still has a stage for supporting a sample/specimen. Regarding to the feature that the support is static relative to the object and the first and the second light modulators during inspection of the object as recited in present claim 15, such feature is disclosed by Saggau et al in which the site(s)-of-interest in located in a focal plane (34) and the modulated illuminating light (17) is illuminated such site(s)-of-interest and the site(s)-of-non-interest are reflected out from entering the second light modulator (60), see column 4.
Regarding to the feature related to “chromatic” recited in the preamble of present claim 1, such feature in the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
18.	The Us Patent No. 7,400,446 is cited as of interest in that it discloses a confocal microscope having a first light modulator for modulating an illuminating light beam, a second light modulator for spatially filtering an imaging light beam, and a controller for synchronization the operations of the two light modulators.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872